DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-20 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the  system for forming a frozen flowable confection, comprising: the frozen consumable freezer; and a flavor injection and blending assembly attached to the frozen consumable freezer;  5wherein the flavor injection and blending assembly includes a blend cartridge having an inner surface defining a confection passageway extending from an inlet end to an outlet end and having a first mixing vane positioned therein; wherein a lower portion of the inner surface tapers inwardly near the outlet end of the confection passageway to form a nozzle of instant independent claim 1; the  system for forming a frozen flowable confection, comprising: a frozen consumable freezer; and a flavor injection and blending assembly attached to the frozen consumable freezer;  25wherein the flavor injection and blending assembly includes a blend cartridge having an inner surface defining a confection passageway extending from an inlet end to an outlet end and having a rotatable mixing vane assembly positioned therein; wherein the rotatable mixing vane assembly comprises a first mixing vane and a second mixing vane transverse to one another; and  30wherein the first mixing vane and second mixing vane are welded to one another of instant independent claim 13; and the system for forming a frozen flowable confection, comprising: a frozen consumable freezer; a flavor injection and blending assembly attached to the frozen consumable freezer, the flavor injection and blending assembly having an injector head having a flavor tube for supplying flavor syrup into a passageway of the flavor injection and blending assembly; and  25a sanitizing system having a sanitizer tank and pump configured to provide water to the a flavor injection and blending assembly through: (a) a water line extending to a spout adaptor of the flavor injection and blending assembly, the spout adaptor positioned between a spout of the frozen consumable freezer and the injector head of the flavor injection and blending assembly;  30(b) a water line extending to the injector head of the flavor injection and blending assembly; and/or  #158009617 of 19 Attorney Docket No. 004061-000125(c) a water flush line connected to a syrup line extending to the injector head and communicating with the flavor tube of instant independent claim 18.
The following references (US 3224740 A) to KUEHN JACK W et al., (US 6319532 B1) to Pineault; Marcel, (US 20070110872 A1) to Gerber; Ernest C., and (US 20160324185 A1) to Elsom; Kyle et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1, 13 and 18. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

04/29/2022